  Case 15-21045         Doc 30     Filed 05/13/19 Entered 05/13/19 09:58:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21045
         KELLY WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/17/2015.

         2) The plan was confirmed on 08/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/09/2019.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21045        Doc 30        Filed 05/13/19 Entered 05/13/19 09:58:18                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $19,884.75
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $19,884.75


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $889.00
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,889.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION            Unsecured          80.00           NA              NA            0.00       0.00
AT&T/SBC/ILLINOIS FACC            Unsecured         305.00           NA              NA            0.00       0.00
BROTHER LOAN & FINANCE            Unsecured      1,500.00       1,532.55        1,532.55        359.91        0.00
Cashcall Inc                      Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         400.00      2,662.00        2,662.00        625.15        0.00
HERITAGE ACCEPTANCE CORP          Secured        4,874.00     10,625.56        10,625.56     10,625.56     986.19
HERITAGE ACCEPTANCE CORP          Unsecured      6,050.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         188.00        187.75          187.75          44.10       0.00
ILLINOIS LENDING CORP             Unsecured         200.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP             Unsecured            NA         156.74          156.74          36.81       0.00
INGALLS MEMORIAL HOSPITAL         Unsecured      2,000.00            NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured         185.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured         394.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured          67.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO         Unsecured         219.00           NA              NA            0.00       0.00
MIDAMERICA CARDIO CONSULTANT      Unsecured         194.00        234.84          234.84          55.15       0.00
OPPORTUNITY FINANCIAL LLC         Unsecured            NA           0.00            0.00           0.00       0.00
REGION RECOVERY                   Unsecured          60.00           NA              NA            0.00       0.00
SBS FINANCIAL SERVICES            Unsecured      2,634.00       3,705.68        3,705.68        870.25        0.00
SIR FINANCE                       Unsecured      1,500.00            NA              NA            0.00       0.00
South Suburban Gastroenterology   Unsecured         200.00           NA              NA            0.00       0.00
SPeedy cash                       Secured           695.00          0.00          695.00        695.00      29.15
ST IL TOLLWAY AUTHORITY           Unsecured         500.00      2,846.50        2,846.50        668.48        0.00
UNIVERSITY OF CHICAGO HOSPITAL    Unsecured         850.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21045         Doc 30      Filed 05/13/19 Entered 05/13/19 09:58:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,625.56         $10,625.56           $986.19
       All Other Secured                                    $695.00            $695.00            $29.15
 TOTAL SECURED:                                          $11,320.56         $11,320.56         $1,015.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,326.06          $2,659.85              $0.00


Disbursements:

         Expenses of Administration                             $4,889.00
         Disbursements to Creditors                            $14,995.75

TOTAL DISBURSEMENTS :                                                                      $19,884.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
